





Exhibit 10.06




TERMINATION AGREEMENT AND MUTUAL RELEASE




THIS TERMINATION AGREEMENT AND MUTUAL RELEASE (this “Agreement”) is made and
entered into as of October 1, 2009 (the “Effective Date”) by and among Health
Enhancement Products, Inc., a Nevada corporation (“HEP”) and Changing Times
Vitamins, Inc., an Arizona corporation (“CTV”).  For purposes of this Agreement,
HEP and CTV are sometimes individually referred to as a “Party” and sometimes
collectively referred to as the “Parties.”

Background




A.

CTV and HEP previously entered into a Distribution and Services Agreement
modified by the Addendum to Distribution and Services Agreement effective as of
April 1, 2009 (the “Distribution Agreement”), whereby CTV became the exclusive
distributor of dietary supplement sold under the trademark ProAlgaZyme®.




B.

The Parties hereto now desire to terminate the Distribution Agreement, including
any documents or agreements entered into pursuant thereto or in connection
therewith, and to settle any differences they may now have or which may arise in
the future, against one another, without limitation and whether such claims are
known or unknown, liquidated or contingent, matured or unmatured.




C.

Each of the Parties hereto declares that the terms of this Agreement have been
read and understood and that this Agreement is entered into voluntarily, freely,
and without coercion of any sort, and is accepted for the purpose of making a
complete, final, and binding settlement of any and all claims described herein
as well as those omitted through oversight or error, with the exception of only
those claims specifically enumerated and excluded herein.




In consideration of the acts, payments, covenants and mutual agreements herein
described and agreed to be performed the Parties agree as follows:




Agreement




1.

Transfer of Shares and Settlement Payment.  Notwithstanding the terms of any
other agreement between the Parties and in consideration of the releases
contained herein, HEP shall (i) immediately pay a lump sum payment of $300,000
to CTV by check, and (ii) issue to CTV, free and clear of all security
interests, claims, liens, pledges, options, encumbrances, charges, agreements,
voting trusts, proxies or other arrangements, 750,000 shares of HEP common stock
as soon as practicable after an increase in authorized shares has been approved,
provided that CTV signs an investment letter or subscription agreement in a form
acceptable to HEP (collectively, the “Payment”). The purchase, acquisition and
effective date of said shares will be the date of this contract. The Payment
shall be paid: (i) in settlement of any disputes which the Parties now have or
which may arise in the future, solely for this distribution agreement and solely
between HEP and CTV (the “Disputes”); (ii) any claims CTV might have related to
the Disputes; (iii) for the time, effort, marketing materials, website
constructions and product that have been produced by CTV; (iv) all CTV
inventories,  including but not limited to labels, bottles and promotional
materials; (v) a current list of all CTV customers including contact and payment
information; and (vi) any and all other obligations of HEP that may have arisen
in connection with the Distribution Agreement (the “Settlement Amount”).




2.

Termination of Distribution Agreement and All Obligations Under Distribution
Agreement.  The Distribution Agreement is hereby terminated and all of the
obligations arising therefrom between HEP and CTV shall be deemed terminated by
mutual agreement; provided that the obligations of the Parties set forth in this
Agreement shall survive.  As part of this Agreement, the trademark license
granted by CTV under the Distribution Agreement or any other agreement between
the Parties is terminated and CTV expressly acknowledges that all of HEP’s
obligations under that license have been fulfilled.  Further, the trademark
license for the ProAlgaZyme® trademark granted by HEP to CTV is hereby
terminated and CTV agrees to not sell or provide any goods bearing the
ProAlgaZyme® trademark, provide any services that are associated with the
ProAlgaZyme® trademark, or distributed any advertising, whether in electronic or
print form (including CTV’s website and all materials on the website referring
to the ProAlgaZyme® trademark), bearing the ProAlgaZyme® trademark within seven
days (7)  the Effective Date.  








1




--------------------------------------------------------------------------------







3.

Mutual Release and Covenant Not to Sue.  




(a)

CTV, on behalf of itself and its heirs, executors, administrators, and
successors and assigns (collectively, the “CTV Releasor Parties”), hereby
forever releases, discharges, cancels, waives, and acquits HEP, and the
subsidiaries, affiliates, agents, officers, managers, owners, directors,
employees, insurers, successors and assigns of HEP (collectively, the “HEP
Exculpated Parties”), of and from any and all rights, claims, demands, causes of
action, obligations, damages, penalties, fees, costs, expenses, and liabilities
of any nature whatsoever, whether in law or equity (collectively, the “Claims”),
which the CTV Releasor Parties have, had or may hereafter have against them
arising out of, by reason of, or related solely to this Distributor Agreement
and no other previous agreements with CTV, nor to the Parties’ prior
relationship and transactions, existing as of the date of execution of this
Agreement, WHETHER KNOWN TO THE CTV RELEASOR PARTIES AT THE TIME OF EXECUTION OF
THIS AGREEMENT OR NOT, other than any Claims arising out of, or by reason of any
breaches by the HEP Exculpated Parties of their obligations under this
Agreement, this Agreement intending to be a full and final settlement between
the Parties.  The foregoing release may be used to completely bar any action or
suit before any court, arbitral, or administrative body with respect to any
claim under federal, state, local, or other law relating to any of the Claims
released herein.




(b)

HEP, on behalf of itself and its heirs, executors, administrators, successors
and assigns (collectively, the “HEP Releasor Parties”), hereby forever releases,
discharges, cancels, waives, and acquits CTV, and the  subsidiaries, affiliates,
agents, officers,




(c)

owners, directors, employees, insurers, successors and assigns, of CTV
(collectively, the “CTV Exculpated Parties”), of and from any and all Claims,
which the HEP Releasor Parties have, had or may hereafter have against them
arising out of, by reason of, or relating to the Prior Agreements or the
Parties’ prior relationship or transactions, existing as of the date of
execution of this Agreement, WHETHER KNOWN TO THE HEP RELEASOR PARTIES AT THE
TIME OF EXECUTION OF THIS AGREEMENT OR NOT, other than any Claims arising out
of, or by reason of any breaches by the CTV Exculpated Parties of their
obligations under this Agreement, this Agreement intending to be a full and
final settlement between the Parties.  The foregoing release may be used to
completely bar any action or suit before any court, arbitral, or administrative
body with respect to any claim under federal, state, local, or other law
relating to any of the Claims released herein.




(d)

For purposes of the remainder of this Agreement the term “Releasor Parties”
shall refer collectively to the CTV Releasor Parties and the HEP Releasor
Parties and the term “Exculpated Parties” shall refer collectively to the CTV
Exculpated Parties and the HEP Exculpated Parties.




(e)

Each Party, on behalf of itself and its respective Releasor Parties, further
covenants and agrees not to institute, nor cause to be instituted, any legal
proceeding of any nature whatsoever, either on its own behalf or in any
representative capacity, for any claim released hereunder premised upon any
legal theory or claim whatsoever, including without limitation, contract, tort,
interference with contract, breach of contract, defamation, negligence,
infliction of emotional distress, fraud, or deceityo.  




(f)

Each of the Parties acknowledges that the considerations afforded such Party
under this Agreement are in full and complete satisfaction of any Claims such
Party or the Releasor Parties may have or may have had prior to the date hereof,
and provide good and sufficient consideration for every promise, duty, release,
obligation, agreement and right contained in this Agreement.




(g)

EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT THE RELEASE AND DISCHARGE SET
FORTH IN THIS AGREEMENT IS A GENERAL RELEASE AND DISCHARGE AS TO IT AND ALL
OTHER RELEASED PARTIES. EACH OF THE PARTIES FURTHER EXPRESSLY WAIVES AND ASSUMES
THE RISK THAT ANY AND ALL CLAIMS FOR DAMAGES WHICH EXIST AS OF THE DATE OF THIS
AGREEMENT BUT OF WHICH IT DOES NOT KNOW OR WHICH IT DOES NOT SUSPECT EXIST,
WHETHER THROUGH IGNORANCE, OVERSIGHT, ERROR, NEGLIGENCE, OR OTHERWISE, AND WHICH
IF KNOWN, WOULD MATERIALLY AFFECT ITS DECISION TO ENTER INTO THIS AGREEMENT, ARE
BEING RELEASED AND WAIVED BY THIS AGREEMENT.




4.

No Disparagement.  Each of the Parties agrees that as part of the consideration
for this Agreement, each will not make nor permit its affiliates to make
disparaging or derogatory remarks, whether oral or written, about the other
Party or its business, products, prospects, subsidiaries, affiliates, directors,
officers or agents.  Nothing in this Agreement shall prevent either of the
Parties from giving truthful testimony or providing any information requested by
a governmental authority or by court order.  





2




--------------------------------------------------------------------------------







5.

No Admission of Liability.  Nothing contained in this Agreement shall be
construed in any manner as an admission by any Party that it has or may have
violated any statute, law or regulation, or breached any contract or agreement.




6.

No Third Party Beneficiaries; Exception.  Nothing in this Agreement, whether
expressed or implied, is intended to confer any rights or remedies under, or by
reason of, this Agreement on any persons other than the Parties to it and their
respective successors and permitted assigns, nor is anything in this Agreement
intended to relieve or discharge the obligation or liability of any third person
to any Party to this Agreement, nor shall any provision give any third persons
any right of subrogation or action over or against any Party to this Agreement;
provided, however, that any Exculpated Party that is not a Party to this
Agreement shall be deemed a third-party beneficiary under Sections 3, 4, 5 and 6
of this Agreement.




7.

Injunctive Relief.  Each Party acknowledges and agrees that (a) the provisions
of this Agreement are reasonable and necessary to protect the legitimate
business interests of the other Party to this Agreement, (b) any breach by a
Party of any of the covenants contained in this Agreement would result in
irreparable injury to the other Party, or the Exculpated Parties not a party to
this Agreement, the exact amount of which may be difficult, if not impossible,
to ascertain or estimate, and (c) the remedies at law for any such breach would
not be reasonable or adequate compensation to the other Party for such breach.
 Accordingly, notwithstanding any other provision of this Agreement, if any
Party directly or indirectly, breaches any of the covenants or obligations under
this Agreement, then, in addition to any other remedy which may be available to
the other Party, or any Exculpated Party not a party to this Agreement, at law,
or in equity, such Party or Exculpated Party shall be entitled to injunctive
relief against the breaching Party, without posting bond or other security, and
without the necessity of proving actual or threatened damage or harm.




8.

Confidentiality.




(a)

CTV shall not divulge, communicate, use to the detriment of HEP or any of its
affiliates (“HEP Parties”) or for the benefit of any other person or persons,
nor misuse in any way, any Confidential Information (defined below) or Trade
Secrets (defined below) pertaining to the HEP Parties or its business.  Any
Confidential Information or Trade Secrets now known or hereafter acquired by CTV
with respect to the HEP Parties or its business shall be deemed a valuable,
special and unique asset of the HEP Parties that has been received by CTV in
confidence and as a fiduciary, and CTV shall remain a fiduciary to the HEP
Parties with respect to all such Confidential Information and/or Trade Secrets.




(b)

For purposes of this Agreement, the following terms have the meanings set forth
below:




(i)

“Confidential Information” means confidential data and confidential information
relating to the business of the HEP Parties which is or has been disclosed to
CTV or of which CTV becomes aware as a consequence of or through its
relationship with any of the HEP Parties and which CTV knows or has reason to
know has value to the HEP Parties and is not generally known to the competitors
of the HEP Parties.




(ii)

“Trade Secrets” means information of the HEP Parties including, but not limited
to, technical or non-technical data, formulas, patterns, compilations, programs,
financial data, financial plans, product or service plans or lists of actual or
potential customers or suppliers which (a) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.




(c)

All books, records, reports, writings, notes, notebooks, computer programs,
software, source code, sketches, drawings, blueprints, prototypes, formulas,
photographs, negatives, models, equipment, chemicals, reproductions, proposals,
flow sheets, supply contracts, customer lists and other documents and/or things
relating in any manner to the business of the HEP Parties (including, but not
limited to, any of the same embodying or relating to any Confidential
Information or Trade Secrets), are and shall continue to be the property of the
HEP Parties.




(d)

HEP shall not divulge, communicate, use to the detriment of CTV or any of its
affiliates (“CTV Parties”) or for the benefit of any other person or persons,
nor misuse in any way, any Confidential Information (defined below) or Trade
Secrets (defined below) pertaining to the CTV Parties or its business.  Any
Confidential Information or Trade Secrets now known or hereafter acquired by HEP
with respect to the CTV Parties or its business shall be deemed a valuable,
special and unique asset of the CTV Parties that has been received by HEP in
confidence and as a fiduciary, and HEP shall remain a fiduciary to the CTV
Parties with respect to all such Confidential Information and/or Trade Secrets.
 




(e)

For purposes of this Agreement, the following terms have the meanings set forth
below:





3




--------------------------------------------------------------------------------










(i)

“Confidential Information” means confidential data and confidential information
relating to the business of the CTV Parties which is or has been disclosed to
HEP or of which HEP becomes aware as a consequence of or through its
relationship with any of the CTV Parties and which HEP knows or has reason to
know has value to the CTV Parties and is not generally known to the competitors
of the CTV Parties.




(ii)

“Trade Secrets” means information of the CTV Parties including, but not limited
to, technical or non-technical data, formulas, patterns, compilations, programs,
financial data, financial plans, product or service plans or lists of actual or
potential customers or suppliers which (a) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.




(f)

All books, records, reports, writings, notes, notebooks, computer programs,
software, source code, sketches, drawings, blueprints, prototypes, formulas,
photographs, negatives, models, equipment, chemicals, reproductions, proposals,
flow sheets, supply contracts, customer lists and other documents and/or things
relating in any manner to the business of the CTV Parties (including, but not
limited to, any of the same embodying or relating to any Confidential
Information or Trade Secrets), are and shall continue to be the property of the
CTV Parties.




(g)

The Parties agree that they will keep the terms, conditions, and amount of this
Agreement confidential and that they will not hereafter disclose any information
concerning this Agreement to anyone to whom disclosure is not required by law or
a court order, provided that the foregoing excludes the Parties’ attorneys,
accountants, representatives, employees and other business advisors.  The
Parties also agree that neither this Agreement nor evidence of this Agreement
shall be used or offered as evidence in any proceeding for any purpose
whatsoever, except for the purposes of enforcement and compliance as provided
above.  In the event one of the Parties is requested by subpoena, deposition
notice, court order or otherwise to disclose the terms of this Agreement, notice
shall be given to the other Party’s legal counsel within five business days of
receipt of the request for disclosure.




9.

Acknowledgements. Each of the Parties acknowledges, represents, warrants and
confirms the following:




(a)

the Party has relied on its own judgment regarding the consideration for and
language of this Agreement;




(b)

the Party has been given a reasonable period of time to consider this Agreement,
has been advised to consult with independent counsel of his own choosing before
signing this Agreement, and has consulted with independent counsel or
voluntarily elected not to consult with independent counsel with respect hereto;




(c)

this Agreement is written in a manner that is understandable to it and it has
read and understood all provisions of this Agreement;




(d)

the Party signs this Agreement as its free and voluntary act, without any
duress, coercion or undue influence exerted by or on behalf of the other Party
or any other third-party;




(e)

signing this Agreement is not an admission of fault or liability;




(f)

the Party is the sole owner of the claims or causes of action being released
herein and such Party has not conveyed or assigned any interest in any such
claims or causes of action to any person or entity not a party hereto;




(g)

the Party has full and complete authorization and power to sign this Agreement
in the capacity herein stated;




(h)

this Agreement is a valid, binding and enforceable obligation of the Party and
does not violate any law, rule, regulation, contract or agreement otherwise
enforceable by or against the Party; and




(i)

the Party agrees to be responsible for its own attorney’s fees and costs in
connection with the negotiation, preparation and effectuation of this Agreement.




10.

Indemnification.  Each Party agrees to indemnify and hold harmless the other
Party against any and all loss, cost, damage, liability or expense (including,
but not limited to, reasonable attorneys’ fees and costs) arising out of the
breach by the indemnifying party of any representation, warranty, agreement or
covenant made by it in this Agreement or any document furnished hereunder.





4




--------------------------------------------------------------------------------










11.

Nature of the Agreement.  This Agreement and all provisions thereof, including
all representations and promises contained herein, are contractual and not a
mere recital and shall continue in permanent force and effect.  This Agreement
constitutes the sole and entire agreement of the Parties with respect to the
subject matter hereof, and there are no agreements of any nature whatsoever
between the Parties hereto with respect to the subject matter hereof, except as
expressly stated herein.  This Agreement may not be modified or changed unless
done so in writing, signed by the Parties.  In the event that any portion of
this Agreement is found to be unenforceable for any reason whatsoever, the
unenforceable provision shall be considered to be severable, and the remainder
of the Agreement shall continue to be in full force and effect.  




12.

Notices.  All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only by facsimile
transmission or by next day delivery by a nationally recognized courier service
to the Parties at the following addresses or facsimile numbers:




If to CTV:  

Changing Times Vitamins

7740 E. Evans Rd.

Scottsdale, AZ 85260

Attention: Mr. Howard R. Baer

Facsimile: _______________




with a copy to (which shall not constitute

________________________

notice):

________________________

________________________

Attention: _______________

Facsimile: _______________




If to HEP:

Health Enhancement Products, Inc.

7740 E. Evans Rd.

Scottsdale, AZ 85260

Attention: __________________

Facsimile: __________________




with a copy to (which shall not constitute

Snell & Wilmer L.L.P.

notice):

One Arizona Center
Phoenix, Arizona 85004-2202

Attention:  Dan Mahoney

Facsimile:  602-382-6070




13.

Waiver.  The waiver by either Party of any term, condition or provision of this
Agreement shall not be construed as a waiver of any other or subsequent term,
condition or provision.




14.

Governing Law.  This Agreement shall be construed in accordance with and
governed by the internal laws (without reference to choice or conflict of laws)
of the State of Arizona.




15.

Attorney’s Fees.  In the event either Party to this Agreement brings any action
to enforce any provision hereof or to collect damages of any kind for any breach
of this Agreement, the prevailing party shall be entitled to all court costs,
all expenses arising out of or incurred by reason of the litigation, and any
reasonable attorney’s fees expended or incurred in any such proceedings, and all
such costs and expenses shall be included in the judgment.




16.

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the Parties and each of their respective heirs, successors, assigns and
related entities.




17.

No Assignment of Claims.  Each Party hereby represents and warrants that such
Party has not assigned or otherwise transferred or subrogated, or purported to
assign, transfer or subrogate, to any person or entity, any Claim, or any
portion thereof, or interest therein such Party may have against the other Party
and such Party agrees to indemnify, defend and hold the other Party harmless
from and against any and all liabilities, losses, demands, claims, damages,
costs, expenses or attorneys’ fees incurred by such other Party as the result of
any person or entity asserting any such right, assignment, transfer or
subrogation.








5




--------------------------------------------------------------------------------







18.

Further Act.  The Parties, without further consideration, shall execute and
deliver such other documents and take such other action as may be necessary to
achieve the objectives of this Agreement.




19.

No Release of Obligations.  Nothing contained in this Agreement shall operate to
release or discharge either of the Parties hereto from any claims, rights or
causes of action arising out of, relating to or connected with the breach,
violation, or untruth of any representation or warranty of such Party set forth
herein.




20.

Counterparts.  This Agreement may be executed in two or more counterparts, and
by facsimile, each of which shall be deemed an original but all of which taken
together shall constitute but one and the same Agreement.




 [Signatures on Following Page]





6




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement
effective as of the date first written above.

CHANGING TIMES VITAMINS, INC., an Arizona corporation

S/Howard R. Baer                                            

By: Howard R. Baer

Its: President







HEALTH ENHANCEMENT PRODUCTS, INC., a Nevada corporation

S/Peter Vitulli                                                  

By: Peter Vitulli

Its: CEO









































































[Signature Page to Settlement Agreement and Mutual Release]








7


